Citation Nr: 1524992	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  13-35 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for sickle cell anemia.

2.  Service connection for bilateral hearing loss. 

3.  Service connection for tinnitus. 

4.  Service connection for a left knee disorder.

5.  Service connection for chronic obstructive pulmonary disorder (COPD), to include as due to asbestos exposure.


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1972 to March 1973, and from October 1973 to November 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.  


FINDINGS OF FACT

1. The claim for service connection for sickle cell anemia was denied by an April 1978 rating decision that found that preexisting sickle cell anemia was not aggravated by service; the Veteran was notified of appellate rights, but did not perfect an appeal of the rating decision.

2. Evidence received since the April 1978 rating decision is either duplicative or cumulative of evidence previously considered or does not relate to a previously unestablished fact of worsening during (aggravation by) service that is necessary to substantiate the claim for service connection for sickle cell anemia.

3. The Veteran was exposed to acoustic trauma (loud noise) during service.

4. The Veteran does not have bilateral hearing loss to a disabling degree for VA compensation purposes. 

5. The Veteran currently has a bilateral tinnitus disability.

6. The Veteran has had continuous symptoms of tinnitus since service separation.

7. There was no injury, disease, or event of the left knee in service.

8. The Veteran does not have a current left knee disability.

9. The Veteran has a current COPD disability. 

10.   COPD was not incurred in service.
 
11.   The currently diagnosed COPD is related to the Veteran's history of smoking tobacco and is not etiologically related to service.
 
12.   Service connection is precluded for COPD as due to the use of tobacco products during active service.


CONCLUSIONS OF LAW

1. The April 1978 rating decision, which denied service connection for sickle cell anemia, became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014). 

2. New and material evidence has not been received to reopen service connection for sickle cell anemia.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.307, 3.309, 3.385 (2014). 

4. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

5.  The criteria for service connection for a left knee disorder are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2014).

6. The criteria for service connection for COPD have not been met.  38 U.S.C.A. 
§§ 1103, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.300(a), 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

In this case, the Board is granting service connection for tinnitus, which constitutes a full grant of the benefit sought on appeal with respect to this claim.  As there remains no aspect of this claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.

With respect to the claims for service connection for bilateral hearing loss, a left knee disorder, and COPD, in a June 2009 notice letter sent prior to the initial denial of the claims in March 2010, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

In Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, in the context of claims to reopen, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  The Court elaborated that, in response to an application to reopen, VA is required to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

The Board is satisfied that VA has provided the Veteran with notice regarding the date and bases of the prior final denial of the claim for service connection for sickle cell anemia.  In the June 2009 notice letter, VA informed the Veteran that the claim for service connection for sickle cell anemia was previously denied because sickle cell anemia, which existed prior to service, was not aggravated by service.  As such, the Board finds that the June 2009 notice letter satisfies VA's duty to notify the Veteran of the evidence needed to substantiate the claim to reopen service connection for sickle cell anemia because it identifies the correct bases for the prior final denial, notifies the Veteran of evidence and information that is necessary to reopen the claim, and explains the evidence and information that is necessary to establish entitlement to the underlying benefit sought (service connection).  See Kent, 20 Vet. App. at 11-12.

As to the duty to assist, the Board finds that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, relevant VA examination reports, and the Veteran's written statements in support of the current appeal.  

VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  In connection with the claims for service connection for bilateral hearing loss and COPD, the Veteran was afforded VA examinations in March 2010 and August 2010, with a January 2011 addendum, which the Board finds to be adequate for the purpose of deciding the appeal.  The examination reports contain all the findings needed to evaluate the claims for service connection for bilateral hearing loss and COPD, including the Veteran's history and a rationale for the opinions given, as well as audiological testing results.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran has not been afforded a VA examination in connection with the appeal to reopen service connection for sickle cell anemia; however, the duty to provide a medical examination and/or obtain a medical opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii).

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim. 

In this case, the Veteran's service treatment records are negative for any symptoms, manifestations, or diagnosis of a left knee disorder, and the Veteran repeatedly denied symptoms of a left knee disorder as recent as September 1985.  Moreover, as explained herein, as the Board has found that the weight of the evidence demonstrates that the Veteran did not sustain a relevant left knee injury or disease in service, there is no duty to provide a VA medical examination.  Because there is no current left knee disability and, even if, arguendo, there were to be found upon further examination a current left knee disability or symptoms of disability, no in-service injury or disease to which a competent medical opinion could relate any current disability, if any, or a factual basis of continuous symptoms that would support an opinion, there is no reasonable possibility that a further VA examination or opinion could aid in substantiating the current claim for service connection for a left knee disorder.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  Any medical opinion that purported to relate a current left knee disorder to service would necessarily be based upon an inaccurate factual assumption of left knee injury or disease during service, so would be of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual basis is of no probative value).

Accordingly, referral of service connection for a left knee disorder for a VA examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing an additional VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating service connection for a left knee disorder.  See 38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Reopening of Service Connection Legal Authority

Generally, a claim that has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id. at 118.  For purposes of reopening a claim, the credibility of newly-submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade, 24 Vet. App. at 117.

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

The Veteran seeks to reopen service connection for sickle cell anemia.  The RO denied the claim for service connection for sickle cell anemia in an April 1978 rating decision on the basis that sickle cell anemia, which existed prior to active service, was not aggravated beyond normal progression by active service.  The Veteran was notified of this decision and of procedural and appellate rights by letter in April 1978.  While the Veteran entered a notice of disagreement and was issued a statement of the case (SOC) that confirmed that denial of service connection for sickle cell anemia, he did not perfect an appeal of the April 1978 decision; thus, it became final.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.302, 20.1103.  

After reviewing the evidence received since the April 1978 rating decision, the Board finds that the evidence that is new is not material evidence upon which the claim may be reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).  The new evidence includes service treatment records, statements made by the Veteran, and VA and private treatment records.  To be material, the evidence with respect to this issue must tend to show that sickle cell anemia, which existed before active service, was aggravated by active service. 

The evidence at the time of the April 1978 rating decision included service treatment records that showed that sickle cell anemia was noted upon service entry and that the Veteran was treated for sickle cell anemia during service.  The April 1978 and October 1979 SOC denied service connection for sickle cell anemia because any increase in the Veteran's preexisting sickle cell anemia was due to the natural progress of the disease.  

Evidence received since the April 1978 rating decision does not tend to show that the Veteran's sickle cell anemia, which preexisted service, was aggravated by service.  Service treatment records show that the Veteran was treated for sickle cell anemia during active service but do not tend show that sickle cell anemia was aggravated beyond normal progress by active service.  A June 2010 VA treatment record shows no sickle cell found on examination.  A June 2012 VA treatment record shows an assessment of stable sickle cell trait anemia.  An October 2013 VA treatment record shows that the Veteran reported that he was anemic but was not taking iron supplements. 

For these reasons, the Board finds that the additional evidence received since the April 1978 rating decision is not new and material evidence; therefore, service connection sickle cell anemia may not be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection Legal Authority

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (interpreting that 38 C.F.R. § 3.385 does "not serve as a bar to service connection" where there is an absence of results of an in-service audiometric examination capable of being compared with the regulatory pure tone and speech recognition criteria).  Service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Where a current disability due to hearing loss is present, service connection can be granted for a hearing loss disability where the veteran can establish a nexus between the current hearing loss and a disability or injury suffered while in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)

In this case, the Veteran has been diagnosed with tinnitus and sensorineural hearing loss.  Tinnitus and sensorineural hearing loss, which are organic diseases of the nervous system, are "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) apply to the claims for service connection for tinnitus and bilateral hearing loss.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 
27 Vet. App. 258 (2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).  COPD is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. 
§§ 3.303(b), 3.307(a)(3), and 3.309(a) do not apply to the claim for service connection for COPD.  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and sensorineural hearing loss or tinnitus becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09 (concerning varicose veins); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159(a)(2); Woehlaert, 21 Vet. App. at 462 (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Jandreau, at 1376-77.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Bilateral Hearing Loss

The Veteran contends that service connection is warranted because bilateral hearing loss is related to acoustic trauma (loud noise) sustained in service.  Specifically, the Veteran stated that hearing problems began in the 1970s as a result of loud noise from mortar fire and small firearms when he was stationed in a mechanized infantry unit during service from 1973 to 1976.  See e.g. March 2010 VA examination report.

The Board finds that the Veteran had in-service loud noise exposure.  The Veteran has stated that he was exposed to loud noise from mortar fire and small firearms during service.  See Id.  DD Form 214 shows that the Veteran's military occupational specialty (MOS) was an indirect fire infantryman, which is associated with a high probability of hazardous noise exposure.  See Veterans Benefits Administration (VBA) Fast Letter 10-35 (September 2, 2010) (modifying the development process in claims for hearing loss and/or tinnitus).  That notwithstanding, the Board finds that service connection for bilateral hearing loss is not warranted as the Veteran does not have bilateral hearing loss to a disabling degree for VA compensation purposes that meets the criteria at 38 C.F.R. § 3.385. 

Impaired hearing is considered a disability for VA compensation purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that a veteran may establish the required nexus between current hearing loss disability and his term of military service if he can show by competent evidence that his hearing loss disability resulted from the in-service acoustic trauma even where the hearing loss disability does not arise in service.  Godfrey, 2 Vet. App. 352. 

In the March 2010 VA audiological examination, puretone thresholds were recorded as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
20
25
LEFT
20
15
15
15
25

Speech discrimination scores were not reported because the March 2010 VA examiner opined that speech recognition scores were not acceptable for rating purposes due to the high number of non-responses and pattern of responses, and that word recognition scores were not in agreement with the reported puretone thresholds.  38 C.F.R. § 4.85(c).

As the record reflects that the bilateral auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is not 40 decibels or greater, the thresholds for at least three of these frequencies are not 26 or greater, and speech recognition scores using the Maryland CNC Test were not shown to be less than 94 percent at any point during this appeal, the criteria for a current bilateral hearing loss "disability" have not yet been met as required by 38 C.F.R. § 3.385.
 
Because the evidence does not show that the Veteran's bilateral hearing loss is to a disabling degree according to 38 C.F.R. § 3.385, the weight of the evidence demonstrates that the Veteran's bilateral hearing loss has not met the threshold to establish current hearing loss "disability," and the claim must be denied.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing the disability could arise at any time during the claim); Romanowsky v. Shinseki, 
26 Vet. App. 289 (2013) (recognizing disabilities that occur immediately prior to filing of a claim).  Because the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Tinnitus

The Veteran contends that service connection is warranted because tinnitus is related to acoustic trauma (loud noise) sustained in service.  Specifically, the Veteran stated that ringing in the ears began in the 1970s as a result of loud noise from mortar fire and small firearms when he was stationed in a mechanized infantry unit during service from 1973 to 1976.  See e.g. March 2010 VA examination report.

The Board next finds that the Veteran has a current tinnitus disability.  During the March 2010 VA audiological examination, the Veteran complained of tinnitus.  See Charles v. Principi, 16 Vet. App 370, 374 (2002) ("ringing in the ears is capable of lay observation").  In addition to being competent, the Veteran has consistent when reporting the tinnitus symptoms; therefore, these statements are competent and credible evidence to establish a current tinnitus disability. 

The Board finds that the evidence is at least in equipoise on the question of whether symptoms of the current tinnitus disability were continuous after service separation.  The Veteran submitted a claim for service connection in June 2009 that was accompanied by a questionnaire response asserting onset of tinnitus symptoms in 1973 (during service).  The record does not include any contemporaneous lay or medical evidence regarding tinnitus symptoms in service.  The first indication of tinnitus symptoms was the June 2009 claim for service connection, and the record does not include medical evidence of any kind from the time of service separation in November 1976 until the March 2010 VA audiological examination.  Nevertheless, during the March 2010 examination, and in written statements to VA, the Veteran consistently reported that tinnitus symptoms began in service and have been continuous since service separation.

Based on these "continuous" post-service tinnitus symptoms and in-service acoustic trauma, and after resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for presumptive service connection for tinnitus under 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.303(b) have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(b), 3.307, 3.309; Fountain.  Because the Board is granting the claim for service connection for tinnitus on a presumptive theory of service connection, all other theories of entitlement are rendered moot.

Service Connection for Left Knee Disorder

The Veteran contends that service connection is warranted because a left knee disorder started in service in 1976.  See June 2009 VA Form 21-526.  

After a review of all the evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a knee injury, disease, or event during active service, and did not experience the onset of symptoms of a knee disorder during any of the service periods or for a long time after service.  Review of service treatment records shows no complaints, treatment, or diagnosis of a knee disorder during service.  Moreover, service treatment records show that on multiple occasions the Veteran explicitly and implicitly denied having a left knee disorder.  The October 1976 service separation examination report shows a normal medical evaluation of the lower extremities.  A concurrent report of medical history at service separation shows that the Veteran denied arthritis, bone joint or other deformity, and "trick" or locked knee.  Similarly, a September 1985 post-service report of medical history shows that the Veteran denied arthritis, bone joint or other deformity, and "trick" or locked knee.  This is not a reliance only on negative evidence, but rather on the contemporaneous, affirmative lay reports of symptoms and history by the Veteran during service and after service. 

The Board has considered more recent lay statements by the Veteran, which were made for VA disability compensation purposes, that left knee symptoms started in service and have continued since service.  While the Veteran is competent to report left knee symptoms, because of the Veteran's own, more contemporaneous, and more consistent denials of ever having left knee disease or symptoms, both in service and for years after service as recent as September 1985, as outlined above, the Board finds that the more recent lay statements by the Veteran are inconsistent with, and outweighed by, the other, more contemporaneous lay and medical evidence of record, so are not credible.  Accordingly, the Board finds that the Veteran's consistent denials of having knee disease or symptoms, including as contained in the contemporaneous active and reserve service treatment records, are more probative than the current statements being made for purposes of this appeal.  Accordingly, the Board finds that the Veteran did not have symptoms of a left knee disability that began in service and since service. 

The Board next finds that the weight of the lay and medical evidence of record demonstrates that the Veteran does not have a diagnosed left knee disability for VA compensation purposes.  A July 2009 VA treatment record shows complaints of arthritic knee pain.  Upon examination in July 2009, the Veteran's gait was within normal limits and range of motion was grossly intact, and no assessment was rendered.  A February 2010 VA treatment record shows that the Veteran complained of left knee pain.  The February 2010 VA treatment record shows a normal medical evaluation with no assessment rendered.  A September 2013 VA treatment record shows complaints of left knee pain; however, examination of the knee was shown as normal.  Accordingly, the weight of the lay and medical evidence of record demonstrates that the Veteran does not have a current left knee disability.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 239 F.3d 1356, 1361-62 (Fed. Cir. 2001).

In total, the weight of the competent evidence of record, including the Veteran's consistent denials during periodic health assessments of having left knee disease or symptoms, demonstrates that the Veteran did not sustain a left knee or other relevant injury or disease during service, that symptoms of left knee disorder did not have an onset during service and have not continued since service, and the Veteran does not have a current left knee disability at any time immediately preceding or during the current claim.  Without a current left knee disability, service connection cannot be established.  Based on the foregoing, the preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

Service Connection for COPD

The Veteran contends that service connection for COPD is warranted due to treatment for lung problems and exposure to asbestos during service. 

The Board finds that the Veteran has a current disability of COPD.  The March and August 2010 VA examination reports show a diagnosis of COPD.  An April 2010 VA treatment record also shows a diagnosis of COPD.

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the currently diagnosed COPD had its onset in service or is otherwise causally or etiologically related to service, including to the findings and symptoms experienced during service.  Service treatment records show that the Veteran was treated for sarcoidosis and pulmonary infiltrates.  See e.g. November 1974 and March 1975 service treatment records.  An October 1976 service separation examination shows a normal medical evaluation of the lungs and chest, and a concurrent report of medical history shows that the Veteran denied asthma, pain or pressure in chest, and chronic cough.  A September 1985 post-service examinations shows a normal medical evaluation of the lungs and chest, and a concurrent report of medical history shows that the Veteran denied asthma, pain or pressure in chest, and chronic cough.  COPD did not have its onset until years after service in June 2006 when an x-ray report showed findings compatible with pneumonia and COPD.  See March 2010 VA examination report; Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection). 

The medical opinions of record further weigh against finding that COPD is causally or etiologically related to service.  In a March 2010 VA respiratory examination report, the VA examiner noted the Veteran's cigarette smoking habit of one half to one pack a day now for a total of 35 years or greater as well as the treatment for respiratory disease during service.  After review of the Veteran's in-service and post-service treatment records, current respiratory symptoms, and treatment, the March 2010 VA examiner opined that the Veteran's diagnosis of grade 3 sarcoidosis during service is firm based upon the presence of bilateral hilar adenopathy and multiple pulmonary infiltrates and the fact that he improved with 60 mg of prednisone a day, and that his current COPD and repeated episodes of acute bronchitis are unrelated to in-service treatment for sarcoidosis in service.  

In January 2011 VA addendum opinion, the VA examiner opined that the Veteran's COPD is not related to in-service complaints of sarcoidosis.  In reaching this opinion, the January 2011 VA examiner opined that Veteran's COPD is a result of long-term smoking, which is compatible with this Veteran's history, and explained that sarcoidosis typically does not cause obstructive lung disease.  The January 2011 VA examiner indicated that review of the Veteran's military records does not show ongoing problems consistent with COPD.  The January 2011 VA examiner stated that COPD typically takes several years to occur following cigarette smoking and that the Veteran was a young man in the military and, therefore, it would be unlikely that he had COPD at such a young age since his smoking had just begun around that period of time.  The January 2011 VA examiner stated that sarcoidosis does not typically cause COPD. As such, the January 2011 VA examiner opined that the current COPD is not related to in-service complaints related to sarcoidosis as it seemed to have resolved with treatment following service separation.  The March 2010 VA examiner noted the Veteran's claimed exposure to asbestos in service; however, the March 2010 VA examiner opined that asbestos exposure does not lead to hilar adenopathy but may lead to pulmonary infiltrates.  Because the January 2011 VA examiner opined that COPD is related to the Veteran's history of smoking, this necessarily means that COPD is not etiologically related to the claimed in-service asbestos exposure.

As noted above, the January 2011 VA examiner opined that the Veteran's COPD is due to tobacco smoking.  For claims filed after June 9, 1998, Congress has prohibited the grant of service connection for disability due to the use of tobacco products during active service.  38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300(a).  The Veteran filed the current claim in June 2009; therefore, the grant of service connection for COPD as due to in-service tobacco smoking is legally precluded. 

The Board finds that, taken together, the March 2011 and January 2011 VA examination reports are highly probative with respect to service connection for COPD, and are adequately based on objective findings as shown by the record, and accordingly, the Board concludes that the medical opinions rendered were based upon a full and accurate factual premise, including the Veteran's history, and provided a rationale for the opinion given.  See Stegall v. West, 11 Vet. App. 268 (1998); Barr, 11 Vet. App. at 311; Jones v. Shinseki, 23 Vet. App. 382 (2010); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993). Therefore, the Board finds that the March 2011 and January 2011 VA examination reports provide competent, credible, and probative evidence which shows that the currently-diagnosed COPD is not etiologically related to service.  There is no contrary medical evidence or medical opinion of record.

While the Veteran is competent to report symptoms such as chronic cough and shortness of breath, the Board finds that, in this case, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the current COPD.  The only link between the Veteran's COPD and active service is the Veteran's general contention during the appeal period.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  Although the Veteran has asserted that COPD is causally related to service, he is a lay person and does not have the requisite medical training or credentials to be able to render a competent medical opinion regarding the cause of the current COPD.  The etiology of the Veteran's COPD is a complex medical etiological question dealing with the origin and progression of the respiratory system in addition to the relationship between COPD and smoking and sarcoidosis, and COPD is a disorder diagnosed primarily on clinical findings and physiological testing.  Thus, while the Veteran is competent to relate respiratory symptoms that he experienced at any time, he is not competent to opine on whether there is a link between his COPD and active service because such a medical opinion requires specific medical knowledge and training.  See Layno, 6 Vet. App. 465 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In light of the foregoing, the weight of the evidence is against a finding that COPD was incurred in or was otherwise caused by active service.  Thus, the Board finds that a preponderance of the lay and medical evidence of record weighs against 

service connection claim for COPD; consequently, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence not having been received, the appeal to reopen service connection for sickle cell anemia is denied.

Service connection for bilateral hearing loss is denied 

Service connection for tinnitus is granted. 

Service connection for a left knee disorder is denied. 

Service connection for COPD is denied.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


